   Case 19-40446          Doc 3   Filed 03/22/19   Entered 03/22/19 11:33:03        Desc Main
                                     Document      Page 1 of 6




                            UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MASSACHUSETTS
                                   (CENTRAL DIVISION)

In re:
PERILLON SOFTWARE, INC.,                               Chapter 11
                Debtor.                                Case No. 19-40446




         DEBTOR’S MOTION FOR AUTHORITY TO USE CASH COLLATERAL
            [Expedited Determination On or Before March 27, 2019 Requested]

         Debtor Perillon Software, Inc. (the “Debtor”), by and through its proposed counsel,

Madoff & Khoury LLP, hereby moves this Court for entry of an order pursuant to Sections 361

and 363(c)(2) of the Bankruptcy Code, and MLBR 4001-2, authorizing the use of the cash

collateral of secured creditor Kabbage, Inc. (“Kabbage”) and the Internal Revenue Service

(“IRS”) (collectively, the “Secured Creditors”). As set forth below, the Debtor will need to

pay certain ongoing expenses, including wages, on March 29, 2019. Accordingly, the

Debtor requests, pursuant to MLBR 9013-1(g), expedited determination of this Motion by

March 27, 2019. In support of this Motion, the Debtor respectfully represents:

                                       I.      Introduction

         1.     On March 22, 2019 (the "Petition Date"), the filed a voluntary petition under

Chapter 11 of the Bankruptcy Code in this Court.

         2.     Pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code, the Debtor

continues to manage its businesses and financial affairs as a debtor-in-possession. No creditors'

committee has yet been appointed in this case.
  Case 19-40446        Doc 3     Filed 03/22/19       Entered 03/22/19 11:33:03        Desc Main
                                    Document          Page 2 of 6


                                         II.   Background

       3.      The Debtor provides comprehensive cloud-based environmental health and safety

compliance and risk management software to its clients. The Debtor was founded in 2005 and its

corporate offices are located at 33 Nagog Park, Acton, Massachusetts. The Debtor currently has

11 full-time employees.

       4.      When the Debtor began to experience financial difficulties, it grew increasingly

unable to pay its substantial debt service through cash flow. Therefore, the Debtor decided that

the best method of preserving the value of the company was to effectuate a sale of its assets. On

January 16, 2019, the Debtor entered into a letter of intent agreement to sell all of its assets to an

acquiring company for a cash purchase price of $2,300,000, plus various earn-out provisions

which could produce a total purchase price of approximately $5,000,000.00. The Debtor

anticipates filing a motion to sell the Debtor’s assets within one week.

       5.      The Debtor’s Chapter 11 petition was filed to provide the Debtor with sufficient

time within which to consummate a sale as contemplated in the letter of intent agreement. The

Debtor anticipates that the proceeds generated from the sale will be sufficient to satisfy in full all

secured and priority claims and to provide a reasonable dividend to its unsecured creditors.

                                  III.    The Debtor’s Creditors

Secured Debt

       6.      The Debtor has five secured creditors: First, on November 24, 2015, the Debtor

entered into a certain loan transaction with Kabbage, Inc. pursuant to which the Debtor owes

approximately $75,000. The Debtor granted to Kabbage, as security for the indebtedness, a

security interest in all of the Debtor’s personal property and general intangibles, as well as

certain future receivables.
                                                  2
  Case 19-40446        Doc 3     Filed 03/22/19        Entered 03/22/19 11:33:03       Desc Main
                                    Document           Page 3 of 6


        7.     Second, on May 30, 2017, the IRS filed a tax lien against the Debtor to secure

indebtedness in the approximate amount of $1 million, for unpaid payroll taxes incurred since

2014. The Debtor believes that the amount owed to the IRS could exceed $1.8 million.

        8.     Third, on October 9, 2018, the Debtor entered into a certain loan transaction with

Steve Webber (“Webber”), a director of the Debtor, pursuant to which the Debtor borrowed the

sum of $400,000.00 and granted to Webber a security interest in certain of the Debtor’s

computer equipment. At the present time, the Debtor’s indebtedness to Webber is in excess of

$400,000, with a large portion of that unsecured. In view of the fact that Webber’s security

interest is solely limited to a portion of the Debtor’s computers, which interest does not

constitute cash collateral, the within motion is not seeking relief as to that debt.

        9.     Fourth, on March 6, 2019, in order to address immediate cash needs, the Debtor

entered into a loan transaction with Scott Group LLC, pursuant to which the Debtor borrowed

the sum of $50,000.00 and granted to Scott Group a security interest in all of the Debtor’s assets.

        10.    Fifth, on March 11, 2019, in order to address immediate cash needs, the Debtor

entered into a second loan transaction with Webber, pursuant to which the Debtor borrowed the

sum of $25,000.00 and granted to Webber a security interest in all of the Debtor’s assets for that

loan.

Unsecured Debt

        11.    The Debtor currently has unsecured debt in the approximate amount of

$7,000,000.00. Of that amount approximately $250,000 is owed to the Massachusetts

Department of Revenue for priority taxes, $500,000.00 consists of trade debt, and the balance is

owed to various noteholders, including the Debtor’s officers and certain investors.


                                                   3
   Case 19-40446        Doc 3      Filed 03/22/19        Entered 03/22/19 11:33:03         Desc Main
                                      Document           Page 4 of 6


                                       IV.     Relief Requested

        12.     Section 363(c)(2) of the Code provides that, absent consent by the secured party,

“The trustee (here, the debtor in possession) may not use, sell or lease cash collateral under

paragraph (1) of this subsection unless: (B) the court, after notice and a hearing, authorizes such

use, sale or lease in accordance with the provisions of this section.” Section 363(e) of the Code

requires that the court condition the use of cash collateral as is necessary to provide adequate

protection to the secured creditor.

        13.     Section 361 of the Code provides that adequate protection may be provided by (1)

making “a cash payment or periodic cash payments to [an] entity, to the extent that the stay

under Section 362 of this title, use, sale, or lease under section 363 of this title . . . results in a

decrease in the value of [the] entity’s interest in such property,” (2) “providing to [an] entity an

additional or replacement lien to the extent that such ... use . . . results in a decrease in the value

of [the] entity’s interest in such property” or (3) “granting such other relief . . . as will result in

the realization by [an] entity of the indubitable equivalent of [the] entity’s interest in such

property.” 11 U.S.C. §§ 361(1), (2), (3).

        14.     What constitutes adequate protection is determined on a case-by-case basis. See

MBank Dallas, N.A. v. O’Connor (In re O’Connor), 808 F.2d 1393, 1396-97 (10th Cir. 1987);

In re Martin, 761 F.2d 472 (8th Cir. 1985). The purpose is to protect a secured creditor from

diminution in value of its interest in the collateral during the period of use by the Debtors. See In

re Ledgemere Land Corp., 116 B.R. 338, 343 (Bankr. D. Mass. 1990); In re Kain, 86 B.R. 506,

513 (Bankr. W.D. Mich. 1988); Delbridge v. Production Credit Ass’n & Fed. Land Bank, 104

B.R. 824, 827-28 (E.D. Mich. 1989); In re Beker Indus. Corp., 58 B.R. 725, 736 (Bankr.

S.D.N.Y. 1986).
                                                     4
  Case 19-40446        Doc 3     Filed 03/22/19        Entered 03/22/19 11:33:03       Desc Main
                                    Document           Page 5 of 6


       15.     In the present case, it is evident that that the value of the Debtor’s assets and its

forthcoming sale, which will generate funds substantially in excess of the amount owed to the

Secured Creditors, by itself, provides adequate protection for any possible diminution of the

Secured Creditors’ respective interests in their collateral resulting from Debtor’s proposed use of

cash collateral. However, in addition, the Debtor also proposes to grant to the Secured Creditors

the following as additional adequate protection:

       a.      The Debtor shall grant to Kabbage and the IRS a continuing replacement lien and

       security interest in the post-petition accounts receivable and to the proceed thereof to the

       same validity, extent and priority that they would have had in the absence of the

       bankruptcy filing; and

               b.      The Debtor shall remain within its Budget, attached hereto as Exhibit A,

       within an overall margin of 10 percent.

       16.     The foregoing proposal more than adequately protects the Secured Creditors.

                                           V.      Notice

       17.     No trustee, examiner, or official committee has been appointed in this Chapter 11

case. Copies of this Motion have been furnished by ECF, fax or email to: (a) the Office of the

United States Trustee for this district; (b) the Debtor's 20 largest unsecured creditors as reflected

in the list filed by the Debtor pursuant to Fed. R. Bankr. P. 1007(d); (c) the Internal Revenue

Service; (d) the Massachusetts Department of Revenue; (e) the Massachusetts Department of

Unemployment Assistance; (f) the Debtor’s secured creditors as reflected in the Debtor’s

schedules and statements filed in this case; and, (g) all parties that have requested notice in this

case (collectively the “Notice Parties”). The Debtor submits that such service constitutes

sufficient notice of this Application in the particular circumstances.
                                                   5
  Case 19-40446       Doc 3     Filed 03/22/19       Entered 03/22/19 11:33:03        Desc Main
                                   Document          Page 6 of 6


                                       VI.     Conclusion

       WHEREFORE, the Debtor respectfully requests that this Court: (a) enter an order, in the

form attached hereto, authorizing the Debtor to use cash collateral in accordance with the budget;

and (b) grant such other and further relief as this Court may deem just and proper.



       Respectfully submitted this 22nd day of March, 2019.



                                                      PERILLON SOFTWARE, INC.
                                                      By its attorneys,

                                                      /s/ David B. Madoff
                                                      David B. Madoff (BBO#552968)
                                                      Steffani M. Pelton (BBO#666470)
                                                      MADOFF & KHOURY LLP
                                                      124 Washington Street
                                                      Foxboro, MA 02035
                                                      (508) 543-0040
                                                      madoff@mandkllp.com




                                                 6
